


CECIL BANCORP CAPITAL TRUST II

$7,000,000

Fixed/Floating Rate Capital Securities

Fully and Unconditionally Guaranteed as to Distributionsand Other Payments
byCecil Bancorp, Inc.

PURCHASE AGREEMENT

November 30, 2006

Merrill Lynch International

[4 World Financial Center, 12th Floor

New York, New York 10080]


Ladies and Gentlemen:

Cecil Bancorp, Inc., a bank holding company incorporated in Maryland (the
“Company”) and Cecil Bancorp Capital Trust II, a Delaware statutory trust (the
“Trust” and, collectively with the Company, the “Offerors”), propose, subject to
the terms and conditions stated herein, to issue and sell to Merrill Lynch
International (the “Purchaser”), 7,000 of Fixed/Floating Rate Capital Securities
of the Trust (the “Debt Securities”), having a stated liquidation amount of
$1,000 per capital security and bearing (i) a fixed distribution rate per annum
equal to 6.58% through the end of the Interest Period (as defined in the
Indenture (as defined below)) with respect to the Interest Payment Date (as
defined in the Indenture) occurring in March 2012 and (ii) a variable
distribution rate per annum, reset quarterly, equal to LIBOR (as defined in the
Indenture (as defined below)) plus 1.68% for each Interest Period thereafter
(collectively, the “Fixed/Floating Rate”).

The Debt Securities will be fully and unconditionally guaranteed on a
subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant to
the Guarantee Agreement (the “Guarantee Agreement”), to be dated as of the
Closing Date specified in Section 3 hereof, and executed and delivered by the
Company and Wilmington Trust Company, as trustee (the “Guarantee Trustee”), for
the benefit of the holders from time to time of the Debt Securities. The entire
proceeds from the sale of the Debt Securities will be combined with the entire
proceeds from the sale by the Trust to the Company of its common securities (the
“Common Securities”), and will be used by the Trust to purchase $7,217,000 in
principal amount of the Fixed/Floating Rate Junior Subordinated Debt Securities
due 2037 of the Company (the “Subordinated Debt Securities”). The Debt
Securities and the Common Securities of the Trust will be issued pursuant to the
Amended and Restated Declaration of Trust (the “Declaration”), to be dated as of
the Closing Date among the Company, as sponsor, the Administrator(s) named
therein (the “Administrators”), Wilmington Trust Company, as Delaware trustee
(the “Delaware Trustee”), Wilmington Trust Company, as institutional trustee
(the “Institutional Trustee”), and the holders from time to time of undivided
beneficial interests in the assets of the Trust. The Subordinated Debt
Securities will be issued pursuant to an Indenture, to be dated as of the
Closing Date (the “Indenture”), between the Company and Wilmington Trust
Company, as indenture trustee (the “Indenture Trustee”).

The Debt Securities, the Common Securities and the Subordinated Debt Securities
are collectively referred to herein as the “Securities.” This Agreement, the
Indenture, the Declaration, the Guarantee Agreement, the Common Securities
Subscription Agreement and the Securities are referred to collectively as the
“Operative Documents.” Capitalized terms used herein without definition have the
respective meanings specified in the Declaration.

The Securities have not been and will not be registered under the Securities Act
of 1933, as amended (the “Securities Act”).

1. Representations and Warranties. The Company and the Trust jointly and
severally represent and warrant to, and agree with you as set forth below in
this Section 1 (provided, that, none of the following representations or
warranties apply or relate to any acts or omissions by you).

(a) Neither the Company nor the Trust, nor any of their Affiliates (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on its or their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

(c) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Securities Act.

(d) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged or will engage in any directed
selling efforts with respect to the Securities within the meaning of Regulation
S.

(e) Neither the Company nor the Trust is, nor after giving effect to the
offering and sale of the Securities will be, an “investment company” or an
entity “controlled” by an “investment company,” required to be registered under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

(f) Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities.

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. 3801, et
seq. (the “Statutory Trust Act”) with the power and authority to own property
and to conduct the business it transacts and proposes to transact and to enter
into and perform its obligations under the Operative Documents. The Trust is
duly qualified to transact business as a foreign entity and is in good standing
in each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on such Trust. The Trust is not a party to or otherwise bound by any
agreement other than the Operative Documents. The Trust is and will, under
current law, be classified for federal income tax purposes as a grantor trust
and not as an association taxable as a corporation.

(h) The Declaration has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company and the
Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Delaware Trustee and the Institutional Trustee, be a valid and
binding obligation of the Company and such Administrators, enforceable against
them in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity (“Bankruptcy and Equity”). Each of the Administrators of the Trust is
an employee or a director of the Company and has been duly authorized by the
Company to execute and deliver the Declaration.

(i) Each of the Guarantee Agreement and the Indenture has been duly authorized
by the Company and, on the Closing Date will have been duly executed and
delivered by the Company, and, assuming due authorization, execution and
delivery by the Guarantee Trustee, in the case of the Guarantee, and by the
Indenture Trustee, in the case of the Indenture, be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
subject to Bankruptcy and Equity.

(j) The Debt Securities and the Common Securities have been duly authorized by
the Declaration and, when issued and delivered against payment therefor on the
Closing Date to you, in the case of the Debt Securities, and to the Company, in
the case of the Common Securities, each in accordance with this Agreement, the
Declaration and the Common Securities Subscription Agreement, respectively, will
be validly issued and represent undivided beneficial interests in the assets of
the Trust. The issuance of the Debt Securities or the Common Securities is not
subject to any preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance.

(k) The Subordinated Debt Securities have been duly authorized by the Company
and, at the Closing Date, will have been duly executed and delivered to the
Indenture Trustee for authentication in accordance with the Indenture and the
debenture subscription agreement, and, when authenticated in the manner provided
for in the Indenture and delivered against payment therefor by the Trust, will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture enforceable against the Company in accordance with their terms,
subject to Bankruptcy and Equity.

(l) This Agreement has been duly authorized, executed and delivered by the
Company and the Trust.

(m) The Trust is not in violation of any provision of the Statutory Trust Act
and when the Declaration is executed and delivered will not be in violation of
the Declaration. The execution, delivery and performance of the Operative
Documents to which it is a party by the Company or the Trust, and the
consummation of the transactions contemplated herein or therein, will not
conflict with or constitute a breach of, or a default under, or result in the
creation or imposition of any lien, charge or other encumbrance upon any
property or assets of the Trust, the Company or any of the Company’s
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Trust, the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of any of them is subject, except for a conflict,
breach, default, lien, charge or encumbrance which could not reasonably be
expected to have an adverse effect on the consummation of the transactions
contemplated herein or therein, nor will such action result in any violation of
the Declaration or the Statutory Trust Act or require the consent, approval,
authorization or order of any court or governmental agency or body.

(n) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Maryland, with all requisite
corporate power and authority to own its properties and conduct the business it
transacts and proposes to transact, and is duly qualified to transact business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification except where the failure of
the Company to be so qualified would not, singly or in the aggregate, have a
materially adverse effect on the condition (financial or otherwise), earnings or
business of the Company and its subsidiaries taken as a whole, whether or not
occurring in the ordinary course of business (a “Material Adverse Effect”).

(o) Each of the Company’s subsidiaries is listed in Schedule 1 (the
“Subsidiaries”) and has been duly incorporated and is validly existing as an
entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with all requisite corporate power and authority to own
its properties and conduct the business it transacts and proposes to transact,
and is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification except where the failure of such Subsidiary to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.

(p) The Company and each of its Subsidiaries have all requisite power and
authority, and all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from regulatory or governmental officials,
bodies and tribunals, to own or lease their respective properties and to conduct
their respective businesses as now being conducted, and neither the Company nor
any of the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved or if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect; and the
Company and its Subsidiaries are in compliance with all applicable laws, rules,
regulations and orders and consents, the violation of which would have a
Material Adverse Effect.

(q) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the year
ended December 31, 2005 (the “Financial Statements”) and the interim unaudited
consolidated financial statements of the Company and its consolidated
subsidiaries for the three months ended September 30, 2006 (the “Interim
Financial Statements”) provided to you are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with generally accepted accounting principles, the financial position
of the Company and its consolidated subsidiaries, and the results of operations
and changes in financial condition as of the dates and for the periods therein
specified, subject, in the case of Interim Financial Statements, to year-end
adjustments. Such consolidated financial statements and schedules have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein).

(r) The Company’s report on FR Y-9SP dated June 30, 2006 provided to you is the
most recent available such report and the information therein fairly presents in
all material respects the financial position of the Company and its
subsidiaries.

(s) Since the respective dates of the Financial Statements, the Interim
Financial Statements and the FR Y-9SP, there has been no material adverse change
or development with respect to the financial condition or earnings of the
Company and its subsidiaries, taken as a whole.

(t) Neither the Company nor any of the Subsidiaries is in violation of its
respective charter or by-laws or similar organizational documents or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of the Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have a Material Adverse Effect.

(u) The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “Bank Holding Company Act”), and
the regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), and the deposit accounts of the Company’s subsidiary banks
are insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the termination of such insurance is pending or to the best of
our knowledge threatened.

(v) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture, the
Declaration and the Guarantee, or the consummation of any of the transactions
contemplated hereby or thereby; or (ii) could reasonably be expected to have a
Material Adverse Effect.

(w) Neither the Company nor any of its Subsidiaries is party to or otherwise the
subject of any consent decree, memorandum of understanding, written commitment
or other written supervisory agreement or enforcement action with the FDIC or
any other Federal or state authority or agency charged with the supervision or
insurance of the Company and its subsidiaries.

(x) Each of the Company and its Subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted.

2. Sale of the Debt Securities. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties herein set
forth, the Company and the Trust agree to sell to you as purchaser (the
“Purchaser”), and the Purchaser agrees to purchase from the Company and the
Trust, the Debt Securities with an aggregate stated liquidation amount of
$7,000,000 at a purchase price equal to 100% of the stated liquidation amount
thereof.

The distribution rate of the Debt Securities, as of the date hereof, is the
Fixed/Floating Rate.

3. Delivery and Payment. Delivery of and payment for the Debt Securities shall
be made at 10:00 a.m. New York City time, on November 30, 2006, or such later
date as you shall designate in writing, which date and time may be postponed by
agreement between you, on the one hand, and the Company and the Trust, on the
other hand (such date and time of delivery and payment for the Debt Securities
being herein called the “Closing Date”); provided, that the Closing Date may be
no later than 30 days from the date hereof.

Delivery of the Debt Securities shall be made at such location, and in such
names and denominations, as you shall designate at least one business day in
advance of the Closing Date. The Company and the Trust agree to have the Debt
Securities available for inspection and checking by you in Washington, D.C., not
later than 1:00 p.m. on the business day prior to the Closing Date. The closing
for the purchase and sale of the Debt Securities shall occur at the offices of
McKee Nelson LLP, 1919 M Street, N.W., Washington, D.C. 20036, or such other
place as the parties hereto shall agree.

4. Representations. The Purchaser represents to the Company and the Trust that:

(a) It is aware that the Debt Securities have not been and will not be
registered under the Securities Act or any other securities laws, and are being
offered for sale by the Offerors in a transaction not requiring registration
under the Securities Act. It is aware that the Debt Securities may not be
offered, sold, pledged or otherwise transferred except in privately negotiated
transactions that will not require registration of the Debt Securities under the
Securities Act.

(b) Neither it, nor any of its Affiliates, nor any person acting on its or their
behalf has engaged, or will engage, in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Debt Securities.

(c) Neither it, nor any of its Affiliates, nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts within the
meaning of Regulation S under the Securities Act with respect to the Debt
Securities.

(d) The Purchaser represents and warrants that it is purchasing the Debt
Securities for its own account, for investment and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control.

(e) [Reserved].

(f) The Purchaser has full power and authority to execute and deliver this
Agreement, to make the representations and warranties specified herein, and to
consummate the transactions contemplated herein and it has full right and power
to purchase the Debt Securities and perform its obligations pursuant to this
Agreement.

(g) The Purchaser believes it has received all of the information it considers
necessary or appropriate for deciding whether to purchase the Debt Securities.
The Purchaser has had the opportunity to ask questions of, and receive answers
and request additional information from, the Offerors, regarding the business,
financial condition, results of operations and prospects of the Offerors and
regarding the terms and conditions of the offering of the Debt Securities. The
Purchaser is aware that it may be required to bear the economic risk of an
investment in the Debt Securities for an indefinite period of time.

(h) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any governmental body, agency or court
having jurisdiction over the Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by the Purchaser of its
obligations under this Agreement or to consummate the transactions contemplated
herein.

(i) This Agreement has been duly authorized, executed and delivered by the
Purchaser and is a valid and binding agreement of the Purchaser, enforceable
against the Purchaser in accordance with its terms subject to Bankruptcy and
Equity.

(j) The Purchaser is not in violation of or default under any term of its
organizational documents, of any provision of any mortgage, indenture, contract,
agreement, instrument or contract to which it is a party or by which it is bound
or of any judgment, decree, order, writ or, to its knowledge, any statute, rule
or regulation applicable to the Purchaser which would prevent the Purchaser from
performing any material obligation set forth in this Agreement. The execution,
delivery and performance of and compliance with this Agreement, and the
consummation of the transactions contemplated herein, will not, with or without
the passage of time or giving of notice, result in any such material violation,
or be in conflict with or constitute a default under any such term, or the
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to the Purchaser, its business or
operations or any of its assets or properties which would prevent the Purchaser
from performing any material obligations set forth in this Agreement.

(k) The Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act.

(l) The Purchaser understands and acknowledges that the Company will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements.

(m) The Purchaser understands that no public market exists for any of the Debt
Securities, and that it is unlikely that a public market will ever exist for the
Debt Securities.

5. Agreements. The Company and the Trust agree with the Purchaser that:

(a) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, resell any Debt Securities that have been acquired by any
of them.

(b) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act, provided, however, this obligation does not
apply to acts or omissions of the Purchaser.

(c) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, engage in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities,
provided, however, this obligation does not apply to acts or omissions of the
Purchaser.

(d) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates, nor any person acting on its or their behalf, to, engage in
any directed selling efforts within the meaning of Regulation S under the
Securities Act with respect to the Securities, provided, however, this
obligation does not apply to acts or omissions of the Purchaser.

(e) So long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, each
of the Company and the Trust will, during any period in which it is not subject
to and in compliance with Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities. The information provided by the Company and the Trust
pursuant to this Section 5(e) will not, at the date thereof, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(f) Neither the Company nor the Trust will, until 180 days following the Closing
Date, without your prior written consent, offer, sell, contract to sell, grant
any option to purchase or otherwise dispose of, directly or indirectly, (i) any
Debt Securities or other securities of the Trust other than as contemplated by
this Agreement, (ii) any securities that are substantially similar to the
Securities or (iii) any other securities convertible into, or exercisable or
exchangeable for, any of (i) or (ii), or enter into an agreement, or announce an
intention, to do any of the foregoing.

(g) Except as set forth in the Fee Agreement dated as of the Closing Date,
between the Company and Wilmington Trust Company, and except for the
reimbursement of the Company by the Purchaser of $10,000 in expenses in
connection with the transactions contemplated hereby, the Company agrees to pay
(i) the costs incident to the authorization, issuance, sale and delivery of the
Debt Securities and any taxes payable in that connection and (ii) the fees and
expenses of the Institutional Trustee, the Guarantee Trustee and the Indenture
Trustee.

6. Conditions to the Obligations of the Purchaser. The Purchaser’s obligations
on the Closing Date shall be subject to the accuracy of the representations and
warranties on the part of the Company and the Trust contained herein as of the
date and time that this Agreement is executed (the “Execution Time”) and the
Closing Date, to the accuracy of the statements of the Company and the Trust
made in any certificates pursuant to the provisions hereof, to the performance
by the Company and the Trust of their obligations hereunder and to the following
additional conditions:

(a) The Company shall have furnished to you the opinion of Kennedy & Baris,
L.L.P., special counsel for the Company, dated the Closing Date, addressed to
you, in substantially the form set out in Annex A hereto.

(b) The Company shall have furnished to you the opinion of Kennedy & Baris,
L.L.P., special tax counsel for the Company, dated the Closing Date, containing
such assumptions, qualifications and limitations as shall be reasonably
acceptable to you and your counsel to the effect that for U.S. federal income
tax purposes, the Subordinated Debt Securities will constitute indebtedness of
the Company, in substantially the form set out in Annex B hereto.

(c) You shall have received the opinion of Morris James LLP, special Delaware
counsel for the Company and the Trust, dated the Closing Date, addressed to you,
in substantially the form set out in Annex C hereto.

(d) You shall have received the opinion of Morris James LLP, counsel for the
Guarantee Trustee, the Institutional Trustee, the Delaware Trustee and the
Indenture Trustee, dated the Closing Date addressed to you, in substantially the
form set out in Annex D hereto.

(e) The Company shall have furnished to you a certificate of the Company, signed
by the President, a Vice President and by a Treasurer or Chief Financial Officer
of the Company, dated the Closing Date, to the effect that:

(i) the representations and warranties of the Company and the Trust in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date, and the Company and
the Trust have complied with all the agreements and satisfied all the conditions
on either of their part to be performed or satisfied at or prior to the Closing
Date; and

(ii) since the date of the most recent financial statements provided to the
Purchaser, there has been no material adverse change in the condition (financial
or other), earnings, business or properties of the Company and its subsidiaries,
whether or not arising from transactions in the ordinary course of business.

(f) Subsequent to the Execution Time there shall not have been any change, or
any development involving a prospective change, in or affecting the business or
properties of the Company and its subsidiaries the effect of which, is, in your
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Debt Securities.

(g) Prior to the Closing Date, the Company and the Trust shall have furnished to
you such further information, certificates and documents as you may reasonably
request.

(h) At the Closing Date, each of the Operative Documents shall have been duly
authorized, executed and delivered by each party thereto, and copies thereof
shall have been delivered to you.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions, certificates and documents mentioned above or elsewhere in
this Agreement shall not be in all material respects reasonably satisfactory in
form and substance to you, this Agreement and all the Purchaser’s obligations
hereunder may be canceled at, or at any time prior to, the Closing Date by you.
Notice of such cancellation shall be given to the Company and the Trust in
writing or by telephone or telegraph confirmed in writing.

7. Reimbursement of Expenses of the Purchaser. If the sale of the Debt
Securities provided for herein is not consummated because any condition set
forth in Section 6 hereof is not satisfied, because of any termination pursuant
to Section 9 hereof or because of any refusal, inability or failure on the part
of the Company or the Trust to perform any agreement herein or comply with any
provision hereof, the Company will reimburse the Purchaser upon demand for all
documented out-of-pocket expenses (including reasonable fees and disbursements
of counsel) that shall have been incurred by the Purchaser in connection with
the proposed offering and sale of the Debt Securities.

8. Indemnification and Contribution. (a) The Company and the Trust agree jointly
and severally to indemnify and hold harmless the Purchaser and its directors,
officers, employees and agents and each person who controls the Purchaser within
the meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any information (whether oral or
written) or documents furnished or made available to the Purchaser by the
Company or the Trust, or its representatives in connection with the transactions
contemplated herein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action. This indemnity agreement will be
in addition to any liability which the Company or the Trust may otherwise have.

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever, as due from the Trust under Section 8(a)
hereunder.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve the
indemnifying party from liability under paragraph (a) above, unless and to the
extent that the indemnifying party did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) above. The indemnifying
party shall be entitled to appoint counsel of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding. An indemnified
party will not, without the prior written consent of the indemnifying parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action).

(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 8 is unavailable or insufficient to hold harmless an indemnified
party for any reason, the Company, the Trust and you agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Company, the Trust and you may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Trust on the one hand and by you on the other from the
offering of the Securities; provided, however, that in no case shall you be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased hereunder. If the allocation provided by
the immediately preceding sentence is unavailable for any reason, the Company,
the Trust and you shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and the Trust on the one hand and of you on the other in connection with
the statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Company and the
Trust shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by it, and benefits received by you shall
be deemed to be equal to the total purchase discounts or commissions applicable
to the Securities purchased hereunder. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company and the Trust on
the one hand or you on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company, the Trust and you agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8, each person who controls the
Purchaser within the meaning of either the Securities Act or the Exchange Act
and each director, officer, employee and agent of the Purchaser shall have the
same rights to contribution as you, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer and director of the Company and each Administrator of the Trust shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

9. Termination. This Agreement shall be subject to termination in the absolute
discretion of you, by notice given to the Company and the Trust prior to
delivery of and payment for the Debt Securities, if prior to such time (i) there
has occurred any Material Adverse Effect, (ii) trading in any of the Company’s
securities shall have been suspended by the Commission or the exchange upon
which the Company’s securities are traded, if any, or trading in securities
generally on the New York Stock Exchange shall have been suspended or limited or
minimum prices shall have been established on such Exchange, (iii) a banking
moratorium shall have been declared either by Federal or Maryland authorities,
or (iv) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in your judgment, impracticable or inadvisable to proceed with the offering
or delivery of the Debt Securities.

10. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company and
the Trust or their respective officers or trustees and of the Purchaser set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Purchaser,
the Company or the Trust or any of the officers, directors or trustees,
administrators, controlling persons, and will survive delivery of and payment
for the Debt Securities. The provisions of Sections 7 and 8 hereof shall survive
the termination or cancellation of this Agreement.

11. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Purchaser, will be mailed, delivered or
telecopied and confirmed to it at 4 World Financial Center, 12th Floor, New
York, New York 10080; if sent to the Company or the Trust, will be mailed,
delivered or telecopied and confirmed to it at 127 North Street, P.O. Box 568,
Elkton, Maryland 21922.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons, and, except as set forth below, no other
person will have any right or obligation hereunder.

The parties hereto agree that each transferee of the Debt Securities is an
express and intended third-party beneficiary of this Agreement and shall be
entitled to the benefit of, and to rely on, the provisions of this Agreement to
the extent such provisions address or relate to the Debt Securities.

13. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

14. Counterparts. This Agreement may contain more than one counterpart of the
signature page and this Agreement may be executed by the affixing of the
signature of each of the Company, the Trust and you to any of such counterpart
signature pages. All of such counterpart signature pages shall be read as though
one, and they shall have the same force and effect as though all of the signers
had signed a signature page.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust and you.

Very truly yours,

CECIL BANCORP, INC.



By:__________________________Name: Mary B. HalseyTitle: President and Chief
Executive Officer


CECIL BANCORP CAPITAL TRUST II



By:__________________________Name: Charles SposatoTitle: Administrator


The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

MERRILL LYNCH INTERNATIONAL



By:___________________________Name: Title:

SCHEDULE 1


List of Subsidiaries

Cecil Federal Bank

Cecil Bancorp Capital Trust I


ANNEX A


Pursuant to Section 6(a) of the Purchase Agreement, special counsel for the
Company shall deliver an opinion in substantially the following form:

(i) each of the Company and the Subsidiaries (A) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with full corporate power
and authority to own its properties and conduct the business it transacts and
proposes to transact, (B) is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases properties or conducts
business, except where the failure to be so qualified would not, singularly or
in the aggregate, have a Material Adverse Effect, and (C) holds all approvals,
authorizations, orders, licenses, certificates and permits from governmental
authorities necessary for the conduct of its business, except where the failure
to hold such approvals, authorizations, orders, licenses, certificates and/or
permits would not, singularly or in the aggregate, have a Material Adverse
Effect;

(ii) no consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation of the transactions contemplated
herein or in the Operative Documents, in connection with the solicitation of the
purchase and sale of the Debt Securities by you or the purchase of the
Subordinated Debt Securities by the Trust except such approvals (specified in
such opinion) as have been obtained;

(iii) neither the issue and sale of the Debt Securities or the Subordinated Debt
Securities, the execution and delivery of the Operative Documents by the Company
or the Trust and the consummation of any other of the transactions therein
contemplated in any Operative Document nor the fulfillment of the terms thereof
will conflict with, result in a breach or violation of, or constitute a default
under any law or the charter or by-laws of the Company or any of its
Subsidiaries, the terms of any indenture or other agreement or instrument known
to such counsel after due inquiry and to which the Company or any of its
Subsidiaries is a party or bound or any judgment, order, decree, of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or any of its Subsidiaries, or any provision of
applicable law, known to such counsel after due inquiry to be applicable to the
Company or any of its Subsidiaries, except for such conflicts, breaches,
violations or defaults which are not, in the aggregate, material to the Company
and its subsidiaries taken as a whole and which do not adversely affect the
consummation of the transactions contemplated in this Agreement and the
Operative Documents;

(iv) the Company is duly registered as a bank holding company under the Bank
Holding Company Act and the regulations thereunder of the Federal Reserve, and
the deposit accounts of the Company’s banking subsidiaries are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and, to the best of our knowledge no proceeding for the termination of
such insurance is pending or threatened;

(v) each of the Indenture and the Guarantee Agreement has been duly authorized,
executed and delivered by the Company, and (in the case of the Indenture and the
Guarantee, respectively, assuming it is duly authorized, executed and delivered
by the Indenture Trustee and the Guarantee Trustee, respectively) constitutes a
legal, valid and binding instrument of the Company enforceable against the
Company in accordance with its terms, subject to Bankruptcy and Equity; the
Subordinated Debt Securities have been duly and validly authorized and delivered
to the Indenture Trustee for authentication in accordance with the Indenture,
and when authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Trust, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture and
enforceable against the Company in accordance with its terms, subject to
Bankruptcy and Equity;

(vi) the Purchase Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding instrument of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by Bankruptcy and Equity, and except as the
indemnification and contribution provisions thereof may be limited under
applicable laws and certain remedies may not be available in the case of a
non-material breach;

(vii) the Declaration has been duly authorized, executed and delivered by the
Company and the Administrators;

(viii) the Purchase Agreement has been duly executed and delivered by the Trust
and constitutes a valid and binding instrument of the Trust, enforceable against
the Trust in accordance with its terms, except as the enforcement thereof may be
limited by Bankruptcy and Equity, and except as the indemnification and
contribution provisions thereof may be limited under applicable laws and certain
remedies may not be available in the case of a non-material breach;

(ix) neither the Company nor the Trust is, and, following the issuance of the
Debt Securities and the consummation of the transactions contemplated by the
Operative Documents and the application of the proceeds therefrom, neither the
Company nor the Trust will be an “investment company” or an entity “controlled”
by an “investment company,” required to be registered under the Investment
Company Act; and

(x) assuming the accuracy of the representations and warranties and compliance
with the agreements contained herein, no registration of any of the Securities
under the Securities Act is required for the offer, and sale and delivery by the
Trust to the Purchaser of the Debt Securities in the manner contemplated by this
Agreement, and the Indenture, the Declaration and the Guarantee are not required
to be qualified under the Trust Indenture Act of 1939.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of New York, the corporate laws of the State of Delaware and
the Federal laws of the United States and (B) rely as to matters involving the
application of laws of any jurisdiction other than New York and Delaware or the
United States, to the extent deemed proper and specified in such opinion, upon
the opinion of other counsel of good standing believed to be reliable and who
are satisfactory to you and as to matters of fact, and to the extent deemed
proper, upon certificates of responsible officers of the Company and public
officials.


ANNEX B

Pursuant to Section 6(b) of the Purchase Agreement, special tax counsel for the
Company shall deliver an opinion in substantially the following form:

We have acted as special tax counsel to Cecil Bancorp, Inc., a Maryland
corporation (the “Company”), in connection with the offering by Cecil Bancorp
Capital Trust II (the “Trust”) of 7,000 Fixed/Floating Rate Capital Securities
(liquidation amount $1,000 per capital security) (the “Debt Securities”). The
Debt Securities represent undivided beneficial ownership interests in $7,000,000
in aggregate principal amount of Fixed/Floating Rate Junior Subordinated Debt
Securities due 2037 of the Company (the “Subordinated Debt Securities”). This
opinion letter is furnished pursuant to Section 6(b) of the Purchase Agreement
dated November 30, 2006, between the Company, the Trust and you.

In arriving at the opinions expressed below we have examined executed copies of
(i) the Amended and Restated Declaration of Trust of the Trust dated the date
hereof (the “Declaration”), and (ii) the Indenture relating to the issuance of
the Subordinated Debt Securities dated the date hereof (the “Indenture”)
(together, the “Operative Documents”). In addition, we have made such
investigations of law and fact as we have deemed appropriate as a basis for the
opinion expressed below.

It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company.

Our opinion is based on the U.S. Internal Revenue Code of 1986, as amended,
Treasury regulations promulgated thereunder, and administrative and judicial
interpretations thereof, all as of the date hereof and all of which are subject
to change, possibly on a retroactive basis. In rendering this opinion, we are
expressing our views only as to the federal income tax laws of the United States
of America.

ANNEX C

Pursuant to Section 6(c) of the Purchase Agreement, special Delaware counsel for
the Company and the Trust shall deliver an opinion in substantially the
following form:

1. The Trust has been duly formed and is validly existing in good standing as a
statutory trust under the Act.


2.  The Declaration constitutes a valid and binding obligation of the Sponsor
and Trustees party thereto, enforceable against such Sponsor and Trustees in
accordance with its terms.


3. Under the Act and the Declaration, the Trust has the requisite trust power
and authority (i) to own its properties and conduct its business, all as
described in the Declaration, (ii) to execute and deliver, and perform its
obligations under, the Trust Documents, (iii) to authorize, issue, sell and
perform its obligations under its Trust Securities, and (iv) to purchase and
hold the Debentures.


4. The Debt Securities of the Trust have been duly authorized for issuance by
the Trust and, when issued, executed and authenticated in accordance with the
Declaration and delivered against payment therefor in accordance with the
Declaration and the Purchase Agreement, will be validly issued and, subject to
the qualifications set forth in paragraph 5 below, fully paid and nonassessable
undivided beneficial interests in the assets of the Trust and the Debt Security
Holders will be entitled to the benefits provided by the Declaration.


5. Each Debt Security Holder, in such capacity, will be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. We note, however, that the Debt Security Holders may be required to
make payment or provide indemnity or security as set forth in the Declaration.


6. Under the Declaration and the Act, the issuance of the Trust Securities of
the Trust is not subject to preemptive rights.


7. The Common Securities of the Trust have been duly authorized for issuance by
the Trust and, when issued and executed in accordance with the Declaration and
delivered against payment therefor in accordance with the Declaration and the
Common Securities Subscription Agreement, will be validly issued undivided
beneficial interests in the assets of the Trust and the Common Security Holders
will be entitled to the benefits provided by the Declaration.


8. Under the Declaration and the Act, the execution and delivery by the Trust of
the Trust Documents, and the performance by the Trust of its obligations
thereunder, have been duly authorized by the requisite trust action on the part
of such Trust.


9. The issuance and sale by the Trust of its Trust Securities, the execution,
delivery and performance by the Trust of the Trust Documents, the consummation
by the Trust of the transactions contemplated by the Trust Documents, and the
compliance by the Trust with its obligations thereunder are not prohibited by
(i) the Declaration or the Certificate, or (ii) any law or administrative
regulation of the State of Delaware applicable to such Trust.


10. No authorization, approval, consent or order of any Delaware court or
Delaware governmental authority or Delaware agency is required to be obtained by
the Trust solely in connection with the issuance and sale by the Trust of its
Trust Securities, the due authorization, execution and delivery by the Trust of
the Trust Documents or the performance by the Trust of its obligations under the
Trust Documents.




11.  The Debt Security Holders (other than those Debt Security Holders who
reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust, and the Trust will not be liable for any income tax
imposed by the State of Delaware.



ANNEX D


Pursuant to Section 6(d) of the Purchase Agreement, counsel for the Guarantee
Trustee, the Institutional Trustee, the Delaware Trustee and the Indenture
Trustee shall deliver an opinion in substantially the following form:

1. Wilmington Trust Company (“WTC”) is a Delaware banking corporation with trust
powers, duly incorporated, validly existing and in good standing under the laws
of the State of Delaware, with requisite corporate power and authority to
execute and deliver, and to perform its obligations under, the Transaction
Documents.


2. The execution, delivery, and performance by WTC of the Transaction Documents
have been duly authorized by all necessary corporate action on the part of WTC,
and the Transaction Documents have been duly executed and delivered by WTC.


3. The execution, delivery and performance of the Transaction Documents by WTC
and the consummation of any of the transactions by WTC contemplated thereby are
not prohibited by (i) the Charter or Bylaws of WTC, (ii) any law or
administrative regulation of the State of Delaware or the United States of
America governing the banking and trust powers of WTC, or (iii) to our knowledge
(based and relying solely on the Officer Certificates), any agreements or
instruments to which WTC is a party or by which WTC is bound or any judgments or
order applicable to WTC.


4. The Debentures delivered on the date hereof have been authenticated by due
execution thereof and delivered by WTC, as Debenture Trustee, in accordance with
the Corporation Order. The Debt Securities delivered on the date hereof have
been authenticated by due execution thereof and delivered by WTC, as
Institutional Trustee, in accordance with the related Trust Order.


5. None of the execution, delivery and performance by WTC of the Transaction
Documents and the consummation of any of the transactions by WTC contemplated
thereby requires the consent, authorization, order or approval of, the
withholding of objection on the part of, the giving of notice to, the
registration with or the taking of any other action in respect of, any
governmental authority or agency, under any law or administrative regulation of
the State of Delaware or the United States of America governing the banking and
trust powers of WTC, except for the filing of the Certificate for the Trust with
the Office of the Secretary of State of the State of Delaware pursuant to the
Delaware Statutory Trust Act 12 Del.C. §3801, et seq. (which filing has been
duly made).


